OPINION OF THE COURT
Per Curiam.
Order dated April 2, 2004 reversed, with $10 costs, motion denied and default judgment reinstated.
For reasons stated in Department of Hous. Preserv. & Dev. of City of N.Y. v 532-536 W. 143rd St. Realty Corp. (8 Misc 3d 136[A], 2005 NY Slip Op 51246DJ] [2005]), we find no basis to vacate the April 2000 default judgment issued against respondent Green in this Housing Part enforcement proceeding. We additionally note that any irregularity as may have existed in the affidavit of nonmilitary service accompanying petitioner’s application for a default judgment (see Soldiers’ and Sailors’ Civil Relief Act of 1940 [50 USC Appendix § 501 et seq.J) did not rise to the level of a jurisdictional defect or provide a legal basis to vacate the default judgment otherwise properly issued, at least in these circumstances where the defaulting party “has made no pretense of being on active military duty or being a military dependent at the time of his default.” (Citibank v Mc-Garvey, 196 Misc 2d 292, 301 [2003].)